Citation Nr: 0926134	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability, to include as secondary to his service-
connected anxiety disability.

3.  Entitlement to service connection for a back disability, 
to include as secondary to his service-connected anxiety 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1944 to 
July 1946, July 1948 to March 1949, June 1949 to July 1950, 
July 1950 to June 1952, January 1953 to July 1957, May 1958 
to May 1962, and May 1962 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.  The Veteran 
was scheduled to attend a Board hearing in January 2008; 
however, due to health reasons the Veteran could not attend 
and withdrew his request for a hearing in writing in December 
2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1968 rating decision, the RO 
denied reopening a claim of entitlement to service connection 
for back disability originally denied on the merits in April 
1947. 

2.  Evidence received since the February 1968 rating decision 
raises a reasonable possibility of substantiating the back 
disability claim.


CONCLUSIONS OF LAW

1.  The February 1968 rating decision which denied a claim of 
entitlement to service connection for back disability is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the February 1968 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for back 
disability have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2005 prior to the initial unfavorable 
decision in November 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
Veteran was not informed as to the information necessary to 
reopen a previously denied claim; however, as the Board is 
reopening the claim below, the Veteran is not prejudiced. 

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
statement of the case issued in May 2006, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Analysis

The issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis and cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Back Disability - New and Material Evidence

A claim of entitlement to service connection for a back 
disability was initially denied by the RO in April 1947.  The 
Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.  The RO continued that determination 
in an unappealed decision in February 1968.  In May 2005, the 
Veteran again claimed entitlement to service connection for a 
back disability.  The RO denied reopening the claim.  The 
Veteran perfected an appeal as to that determination.  

Based on the procedural history set forth above, the issue 
for consideration is whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a back disability.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been presented 
to reopen the claim.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Again, the Veteran's back disability claim was last finally 
denied by the RO in February 1968.  The basis for the denial 
was that the evidence then of record failed to demonstrate 
any back disability.  The record now contains evidence of a 
back disability including a VA record from January 2005 and a 
private medical record from December 2005.  As that evidence 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim, the Board finds that 
the claim should be reopened.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for back 
disability.  To this extent, the appeal is granted subject to 
the directions set forth in the following remand section of 
this decision.


REMAND

Under the standards of McLendon, the VA must provide the 
Veteran with an examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board finds that the standards in McLendon are 
met in this instance.  

With regard to the heart disease issue, service treatment 
records dated in the 1960's document complaints of chest 
pain.  A December 1972 post-service electrocardiogram appears 
to reference a right bundle branch conduction defect.  The 
record shows a diagnosis of arteriosclerotic heart disease in 
August 1981.  Under these circumstances, the Board believes 
that a VA medical examination and opinion are appropriate. 

With regard to the back disability issue, the Board also 
believes that a VA examination with opinion is appropriate 
given that this claim has been reopened.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any heart 
disease.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should respond to the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current heart disability was first 
manifested during the Veteran's active 
duty service or is otherwise causally 
related to such service?  The examiner 
should provide a clear rationale that 
includes a discussion of the facts and the 
medical principles involved.  

2.  The Veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
back disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should respond 
to the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current back disability was first 
manifested during the Veteran's active 
duty service or is otherwise causally 
related to such service?  The examiner 
should provide a clear rationale that 
includes a discussion of the facts and the 
medical principles involved.  

3.  The RO should then review the expanded 
record under a merits analysis to 
determine if service connection is 
warranted for heart disability and/or for 
back disability.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


